 



--------------------------------------------------------------------------------

(JP MORGON LOGO) [d22972d2297200.gif]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

March 3, 2005

among

PEROT SYSTEMS CORPORATION,
as Borrower,

THE LENDERS PARTIES HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

KEYBANK NATIONAL ASSOCIATION, SUNTRUST BANK
AND WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents, and

WACHOVIA BANK, N.A.,
as Documentation Agent



--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
    1  
Amendment and Restatement; Definitions
    1  
SECTION 1.01. Defined Terms
    2  
SECTION 1.02. Classification of Loans and Borrowings
    18  
SECTION 1.03. Terms Generally
    18  
SECTION 1.04. Accounting Terms; GAAP
    18  
ARTICLE II
    18  
The Credits
    18  
SECTION 2.01. Commitments
    18  
SECTION 2.02. Loans and Borrowings
    19  
SECTION 2.03. Requests for Borrowings
    19  
SECTION 2.04. Reserved
    20  
SECTION 2.05. Reserved
    20  
SECTION 2.06. Letters of Credit
    20  
SECTION 2.07. Funding of Borrowings
    24  
SECTION 2.08. Interest Elections
    25  
SECTION 2.09. Termination, Reduction and Increase of Commitments
    26  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    27  
SECTION 2.11. Prepayment of Loans
    28  
SECTION 2.12. Fees
    28  
SECTION 2.13. Interest
    29  
SECTION 2.14. Alternate Rate of Interest
    30  
SECTION 2.15. Increased Costs
    30  
SECTION 2.16. Break Funding Payments
    31  
SECTION 2.17. Taxes
    32  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    34  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    35  
ARTICLE III
    36  
Representations and Warranties
    36  
SECTION 3.01. Organization; Power
    36  
SECTION 3.02. Authorization; Enforceability
    36  
SECTION 3.03. Governmental Approvals; No Conflicts
    36  
SECTION 3.04. Financial Condition; No Material Adverse Change
    37  
SECTION 3.05. Title to Properties
    37  
SECTION 3.06. Litigation
    38  
SECTION 3.07. Compliance with Laws
    38  
SECTION 3.08. Investment and Holding Company Status
    38  
SECTION 3.09. Taxes
    38  
SECTION 3.10. ERISA
    38  
SECTION 3.11. Disclosure
    38  
SECTION 3.12. Subsidiaries
    39  
SECTION 3.13. Environmental Matters
    39  
SECTION 3.14. Intellectual Property
    39  

i



--------------------------------------------------------------------------------



 



         
SECTION 3.15. Margin Stock
    39  
SECTION 3.16. Labor Matters
    40  
SECTION 3.17. Solvency
    40  
ARTICLE IV
    40  
Conditions
    40  
SECTION 4.01. Effective Date
    40  
SECTION 4.02. Each Credit Event
    42  
ARTICLE V
    42  
Affirmative Covenants
    42  
SECTION 5.01. Financial Statements and Other Information
    42  
SECTION 5.02. Notices of Material Events
    43  
SECTION 5.03. Existence; Conduct of Business
    44  
SECTION 5.04. Payment of Obligations
    44  
SECTION 5.05. Maintenance of Properties; Insurance
    45  
SECTION 5.06. Books and Records; Inspection Rights
    45  
SECTION 5.07. Compliance with Laws
    45  
SECTION 5.08. Use of Proceeds and Letters of Credit
    45  
SECTION 5.09. Preservation and Protection of Rights
    45  
SECTION 5.10. Environmental Laws
    45  
SECTION 5.11. Minimum Recourse Coverage; Additional Guarantors and Pledged
Equity Interests
    46  
ARTICLE VI
    48  
Negative Covenants
    48  
SECTION 6.01. Subsidiary Debt
    48  
SECTION 6.02. Liens
    48  
SECTION 6.03. Fundamental Changes
    49  
SECTION 6.04. Acquisitions
    49  
SECTION 6.05. Swap Agreements
    50  
SECTION 6.06. Transactions with Affiliates
    50  
SECTION 6.07. Agreements Restricting Subsidiaries
    50  
SECTION 6.08. Financial Covenants
    51  
ARTICLE VII
    51  
Events of Default
    51  
ARTICLE VIII
    54  
The Administrative Agent
    54  
ARTICLE IX
    56  
Miscellaneous
    56  
SECTION 9.01. Notices
    56  
SECTION 9.02. Waivers; Amendments
    57  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    57  
SECTION 9.04. Successors and Assigns
    59  
SECTION 9.05. Survival
    62  
SECTION 9.06. Counterparts; Effectiveness
    62  
SECTION 9.07. Severability
    63  
SECTION 9.08. Governing Law; Jurisdiction; Consent to Service of Process
    63  
SECTION 9.09. WAIVER OF JURY TRIAL
    63  

ii



--------------------------------------------------------------------------------



 



         
SECTION 9.10. Headings
    64  
SECTION 9.11. Confidentiality
    64  
SECTION 9.12. Interest Rate Limitation
    64  
SECTION 9.13. Inapplicability of Chapter 346 et seq.
    65  
SECTION 9.14. Waiver of Consumer Rights
    65  
SECTION 9.15. Co-Syndication Agents and Documentation Agent
    65  
SECTION 9.16. USA PATRIOT Act
    66  
SECTION 9.17. FINAL AGREEMENT
    66  
 
       
SCHEDULES:
       
 
       
Schedule 1.01 – Disclosed Matters
       
Schedule 2.01 – Commitments
       
Schedule 3.12 – Subsidiaries of Perot Systems Corporation
       
 
       
EXHIBITS:
       
 
       
Exhibit A – Form of Assignment and Assumption
       
Exhibit B – Form of Guaranty Agreement
       
Exhibit C – Form of Pledge Agreement
       

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT

     AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 3, 2005 among PEROT
SYSTEMS CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, KEYBANK NATIONAL
ASSOCIATION, SUNTRUST BANK AND WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Syndication Agents, and WACHOVIA BANK, N.A., as Documentation Agent (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”).

     WHEREAS, the Borrower, JPMorgan Chase Bank, as Administrative Agent,
KeyBank National Association and SunTrust Bank, as Co-Syndication Agents, Wells
Fargo Bank, National Association, as Documentation Agent and the Lenders
signatories thereto are parties to that certain Credit Agreement dated as of
January 20, 2004 (as heretofore amended, the “Existing Credit Agreement”),
pursuant to which such Lenders extended credit to the Borrower in the form of a
revolving credit facility (including a subfacility for issuance of letters of
credit) in accordance with the terms and conditions set forth therein; and

     WHEREAS, the Borrower has requested, and the other parties hereto have
agreed, to amend and restate the Existing Credit Agreement in its entirety in
the form of this Agreement;

     NOW, THEREFORE, In consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:

ARTICLE I.

Amendment and Restatement; Definitions

     Subject to the satisfaction of each condition precedent contained in
Section 4.01, the Existing Credit Agreement shall be amended and restated as of
the Effective Date in its entirety in the form of this Agreement. It is the
intention of the Borrower, the Lenders, the Issuing Bank and the Administrative
Agent that this Agreement supersede and replace the Existing Credit Agreement in
its entirety; provided, that (a) such amendment and restatement shall operate to
renew, amend and modify the rights and obligations of the parties under the
Existing Credit Agreement, as applicable and as provided herein, but shall not
effect a novation thereof, (b) unless otherwise provided for herein and
evidenced by a separate written agreement, amendment or release, no other Credit
Document, as defined in, and executed and/or delivered pursuant to the terms of,
the Existing Credit Agreement (collectively, the “Existing Credit Documents”)
shall be amended, terminated or released in any respect and all of such other
Existing Credit Documents shall remain in full force and effect except that the
Borrower, the Lenders, the Issuing Bank and the Administrative Agent agree that
by executing this Agreement the definition of “Credit Agreement” contained in
such Existing Credit Documents shall be amended to include this Agreement and
all future amendments hereto, and (c) the Liens securing the indebtedness and
other obligations under the Existing Credit Documents and granted pursuant to
such Existing Credit Documents shall not be extinguished, but shall be carried
forward, and such Liens shall secure such indebtedness and other obligations as
renewed, amended, restated and modified hereby.

 



--------------------------------------------------------------------------------



 



Page 2

     The parties hereto hereby further agree as follows:

     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

     “Acquisition” has the meaning assigned to such term in Section 6.04.

     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

     “Adjustment Date” means, with respect to any calculation of the Applicable
Rate with reference to the Debt/EBITDA Ratio following the end of any fiscal
quarter, the earlier of (a) the date which is 45 days after the end of such
fiscal quarter, in the case of the first three fiscal quarters of the Borrower
in each fiscal year, and the date which is 90 days after the end of such fiscal
quarter, in the case of the final fiscal quarter of the Borrower in each fiscal
year, and (b) the date which is two Business Days after Borrower has delivered
to Administrative Agent the financial statements of Borrower with respect to
such fiscal quarter as required by Section 5.01(a) or 5.01(b), as applicable, of
this Agreement.

     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Credit Documents, together with
its successors and assigns in such capacity.

     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

     “Agreement” has the meaning assigned to such term in the opening paragraph
hereof.

     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 



--------------------------------------------------------------------------------



 



Page 3

     “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be,
based upon the Debt/EBITDA Ratio applicable on such date (calculated in
accordance with Section 6.08(a)), as follows:

                                              Level:     Debt/EBITDA Ratio:    
ABR Spread     Eurodollar Spread     Facility Fee Rate    
IV
    Greater than or equal to 2.00 to 1.00       0.250 %       1.500 %      
0.300 %    
III
    Less than 2.00 to 1.00, but greater than or equal to 1.50 to 1.00      
0.000 %       1.250 %       0.250 %    
II
    Less than 1.50 to 1.00, but greater than or equal to 1.00 to 1.00      
0.000 %       1.000 %       0.200 %    
I
    Less than 1.00 to 1.00       0.000 %       0.875 %       0.175 %    

On the Effective Date and continuing through and including the day immediately
preceding the first Adjustment Date occurring after the Effective Date, the ABR
Spread shall be 0.000%, the Eurodollar Spread shall be 0.875% and the Facility
Fee Rate shall be 0.175% per annum, and for each period thereafter beginning on
an Adjustment Date and ending on the day immediately preceding the next
succeeding Adjustment Date, the Applicable Rate shall be as set forth opposite
the applicable Debt/EBITDA Ratio in the table above, as determined at the end of
the most recently ended fiscal quarter prior to the applicable Adjustment Date
in accordance with the definition of “Adjustment Date”; provided, however, that
if the Borrower fails to furnish to the Administrative Agent the financial
statements of the Borrower and related certificate of a Financial Officer of the
Borrower with respect to any fiscal quarter within the time periods specified in
Section 5.01(a) or 5.01(b), as applicable, then the Applicable Rate prescribed
in Level IV above shall apply as of the date such financial statements were
required to be delivered until the day immediately preceding the date such
financial statements and compliance certificate are so delivered.

Notwithstanding the foregoing, if either S&P or Moody’s have at any time after
the Effective Date established ratings with respect to Index Debt of the
Borrower, the “Applicable Rate” shall instead at all times thereafter be equal
to the applicable percentage rate per annum set forth on the table below, based
upon the ratings by S&P and Moody’s, respectively, applicable at such time to
the Index Debt:

 



--------------------------------------------------------------------------------



 



Page 4

                                              Index Debt Rating:     Index Debt
Rating:                       S&P     Moody’s     ABR Spread     Eurodollar
Spread     Facility Fee Rate    
Greater than or equal to A-
    Greater than or equal to A3       0.000 %       0.375 %       0.090 %    
BBB+
    Baa1       0.000 %       0.500 %       0.110 %    
BBB
    Baa2       0.000 %       0.625 %       0.150 %    
BBB-
    Baa3       0.000 %       0.750 %       0.175 %    
less than BBB-
    less than Baa3       0.000 %       1.000 %       0.225 %    

provided, however, that if at any time the Facility Usage is greater than 50% of
the aggregate amount of the Lender’s Commitments at such time, then the
Applicable Margin with respect to Eurodollar Loans determined with reference to
the table above will be increased 0.125%.

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating as set forth in the bottom row of
the table above; (b) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
categories, the Applicable Margin shall be based on the higher of the two
ratings unless one of the two ratings is two or more categories lower than the
other, in which case the Applicable Rate shall be determined by reference to the
category next above that of the lower of the two ratings; and (c) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders. Each change in the Applicable Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend the definition of
“Applicable Rate” to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

     “Approved Fund” has the meaning assigned to such term in Section 9.04.

     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 



--------------------------------------------------------------------------------



 



Page 5

     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

     “Borrower” has the meaning assigned to such term in the opening paragraph
hereof.

     “Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Dallas, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

     “Capital Lease” means, with respect to any Person which is the lessee
thereunder, any lease or charter of property, real or personal, which would, in
accordance with GAAP, be recorded as an asset under a capital lease on a balance
sheet of such Person.

     “Capital Lease Obligations” means, with respect to any Person on any date,
the amount which would, in accordance with GAAP, be recorded as an obligation
under a Capital Lease on a balance sheet of such Person as lessee under such
Capital Lease as at such date.

     “Change in Control” means (a) any Person or group (within the meaning of
the Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), other than Perot Family
Members, acquires ownership, directly or indirectly, beneficially or of record
of, or possesses the ability to exercise voting power, whether by contract or
otherwise, with respect to, Equity Interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower, or (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated.

     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 



--------------------------------------------------------------------------------



 



Page 6

     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced or increased from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $275,000,000.

     “Consolidated EBIT” means, for any period, on a consolidated basis for the
Borrower and its Subsidiaries, the sum of the amounts for such period, without
duplication, of: (a) Consolidated Net Income, plus (b) charges against income
for foreign, federal, state, and local taxes, to the extent deducted in
computing Consolidated Net Income, plus (c) Consolidated Interest Expense, plus
(d) extraordinary or non-recurring non-cash losses to the extent deducted in
computing Consolidated Net Income, minus (e) extraordinary or non-recurring
non-cash gains to the extent included in computing Consolidated Net Income,
calculated on a rolling four-quarter basis for covenant compliance purposes.

     “Consolidated EBITDA” means, for any period, on a consolidated basis for
the Borrower and its Subsidiaries, the sum of the amounts for such period,
without duplication, of: (a) Consolidated Net Income, plus (b) charges against
income for foreign, federal, state, and local taxes, to the extent deducted in
computing Consolidated Net Income, plus (c) Consolidated Interest Expense, plus
(d) depreciation expense, to the extent deducted in computing Consolidated Net
Income, plus (e) amortization expense, including, without limitation,
amortization of goodwill, other intangible assets and Transaction Expenses, to
the extent deducted in computing Consolidated Net Income, plus (f) extraordinary
or non-recurring non-cash losses to the extent deducted in computing
Consolidated Net Income, minus (g) extraordinary or non-recurring non-cash gains
to the extent included in computing Consolidated Net Income, calculated on a
rolling four-quarter basis for covenant compliance purposes.

     “Consolidated Funded Indebtedness” means, at any time, the aggregate dollar
amount of Consolidated Indebtedness which has actually been funded and is
outstanding at such time.

     “Consolidated Indebtedness” means, at any time, the Debt of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

     “Consolidated Interest Expense” means, with reference to any period, on a
consolidated basis for the Borrower and its Subsidiaries, the interest expense
(including the interest component (determined in accordance with GAAP) of
Capital Leases) for such period, calculated on a rolling four-quarter basis for
covenant compliance purposes.

     “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period in accordance with GAAP.

 



--------------------------------------------------------------------------------



 



Page 7

     “Consolidated Net Worth” means, at any time (a) the total assets of the
Borrower and its Subsidiaries which would be shown as assets on a consolidated
balance sheet of the Borrower and its Subsidiaries as of such time prepared in
accordance with GAAP, after eliminating all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries, minus
(b) the total liabilities of the Borrower and its Subsidiaries which would be
shown as liabilities on a consolidated balance sheet of the Borrower and its
Subsidiaries as of such time prepared in accordance with GAAP.

     “Consolidated Subsidiaries” means, with respect to the Borrower on any
date, all Subsidiaries and other entities whose accounts are consolidated with
the accounts of the Borrower as of such date in accordance with the principles
of consolidation reflected in the audited financial statements of the Borrower
as of such date then most recently delivered to Lenders.

     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

     “Co-Syndication Agents” means KeyBank National Association, SunTrust Bank
and Wells Fargo Bank, National Association, in their capacity as co-syndication
agents under the Credit Documents, together with their respective successors and
assigns in such capacity.

     “Credit Documents” means, collectively, this Agreement, the Guaranty
Agreement, the Pledge Agreement, and each other agreement, instrument or
document executed at any time in connection with any of the foregoing, as each
such Credit Document may be amended, restated, supplemented or otherwise
modified from time to time.

     “Credit Parties” means, collectively, the Borrower, each Guarantor, each
Pledgor and each Pledged Foreign Subsidiary.

     “Debt” means, with respect to any Person, without duplication,
(a) indebtedness for borrowed money (including, without limitation, indebtedness
evidenced by debt securities), (b) obligations to pay the deferred purchase
price of property or services, except trade accounts payable in the ordinary
course of business, (c) Capitalized Lease Obligations, in the case of each of
the foregoing clauses (a) through (c), for which such Person or any of its
Consolidated Subsidiaries shall be liable as a primary obligor or under any
guaranty of any such indebtedness or other such obligations of an entity not
included in such Person’s consolidated financial statements, and (d) any such
indebtedness or other such obligations of any entity not included in such
Person’s consolidated financial statements secured in any manner by any lien
upon any assets of such Person or any of its Consolidated Subsidiaries to the
extent, in the case of indebtedness for which recourse to such Person is limited
to such assets, of the book value of the assets subject to the lien; provided
that for purposes of the computation of any Debt there shall be no duplication
of any item of primary or other indebtedness or other obligation referred to
hereinabove, whether such item reflects the indebtedness or other obligation of
such Person or any of its Consolidated Subsidiaries or of any entity not
included in such Person’s consolidated financial statements.

 



--------------------------------------------------------------------------------



 



Page 8

     “Debt/EBITDA Ratio” has the meaning assigned to such term in
Section 6.08(a).

     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

     “Disclosed Matters” means the matters disclosed in Schedule 1.01.

     “Documentation Agent” means Wachovia Bank, N.A., in its capacity as
documentation agent under the Credit Documents, together with its successors and
assigns in such capacity.

     “dollars” or “$” refers to lawful money of the United States of America.

     “Domestic Subsidiary” means a direct or indirect Subsidiary of the Borrower
organized under the laws of any State, the District of Columbia, the United
States or any other political subdivision thereof.

     “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

     “Eligible Equity Interests” means, with respect to any First-Tier Foreign
Subsidiary, all shares of capital stock or other Equity Interests of whatever
class of such First-Tier Foreign Subsidiary, in each case together with any
certificates evidencing the same, excluding, however, all shares of capital
stock or other Equity Interests of such First-Tier Foreign Subsidiary which
represent in excess of 65% of the combined voting power of all classes of
capital stock or other Equity Interests of such First-Tier Foreign Subsidiary;
provided, however, that if following a change in the relevant sections of the
Code or the regulations, rules, rulings, notices or other official
pronouncements issued or promulgated thereunder which would change the maximum
percentage of the total combined voting power of all classes of capital stock or
other Equity Interests of any such First-Tier Foreign Subsidiary entitled to
vote that may be pledged without causing (a) the undistributed earnings of such
First-Tier Foreign Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to, or investment in United States
property of, the owner of such capital stock or other Equity Interests or
(b) other material adverse consequences to the Borrower and its Subsidiaries,
then the 65% limitation set forth above shall be changed to 1% less than such
maximum percentage.

     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract,

 



--------------------------------------------------------------------------------



 



Page 9

agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

     “Event of Default” has the meaning assigned to such term in Article VII.

     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under

 



--------------------------------------------------------------------------------



 



Page 10

Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.17(a).

     “Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

     “Existing Credit Documents” has the meaning assigned to such term in the
first grammatical paragraph of Article I hereof.

     “Facility Usage” means, at the time in question, the sum of the Revolving
Credit Exposure of all Lenders hereunder.

     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

     “Financial Officer” means the chief financial officer, principal accounting
officer, vice president of finance, treasurer or controller of the Borrower.

     “First-Tier Foreign Subsidiary” means a Foreign Subsidiary that is a direct
Subsidiary of either the Borrower or a Domestic Subsidiary.

     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

     “Foreign Subsidiary” means a direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

     “GAAP” means United States generally accepted accounting principles
(including principles of consolidation), in effect from time to time.

     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 



--------------------------------------------------------------------------------



 



Page 11

     “Guarantors” means the Subsidiaries from time to time parties to the
Guaranty Agreement.

     “Guaranty Agreement” the Amended and Restated Guaranty Agreement, dated as
of the date of this Agreement and executed and delivered by the Guarantors in
favor of the Administrative Agent and each of the Lenders, substantially in the
form of Exhibit B, as amended, restated, supplemented or otherwise modified from
time to time (including, without limitation, by any joinder thereto executed and
delivered after the date of this Agreement pursuant to Section 5.11 in order to
effect the joinder therein of any additional Subsidiary).

     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

     “Highest Lawful Rate” means, with respect to the Administrative Agent or
any Lender, the maximum nonusurious interest rate, if any, that at any time or
from time to time may be contracted for, taken, reserved, charged or received
with respect to the Loans or on other amounts, if any, due to the Administrative
Agent or such Lender pursuant to this Agreement or any other Credit Document,
under laws applicable to the Administrative Agent or such Lender which are
presently in effect, or, to the extent allowed by law, under such applicable
laws which may hereafter be in effect and which allow a higher maximum
nonusurious interest rate than applicable laws now allow. To the extent required
by applicable law in determining the Highest Lawful Rate with respect to the
Administrative Agent or any Lender as of any date, there shall be taken into
account the aggregate amount of all payments and charges theretofore charged,
reserved or received by the Administrative Agent or such Lender hereunder or
under the other Credit Documents which constitute or are deemed to constitute
interest under applicable law.

     “Indemnified Taxes” means Taxes other than Excluded Taxes.

     “Index Debt” means either (a) senior, unsecured, long-term indebtedness for
borrowed money of the Borrower that is not guaranteed by any other Person other
than a Subsidiary of the Borrower or subject to any credit enhancement, or
(b) indebtedness of the Borrower under the Loans made pursuant to this
Agreement.

     “Information Memorandum” means the Confidential Information Memorandum
dated January 2005 relating to the Borrower and the Transactions.

     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

 



--------------------------------------------------------------------------------



 



Page 12

     “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

     “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.

     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to Section 2.09 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.

     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate (rounded upwards, if necessary, to the nearest 1/100
of 1%) appearing on Page 3750 of the Bridge Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the

 



--------------------------------------------------------------------------------



 



Page 13

Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement, Capital Lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.

     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.

     “Material Adverse Effect” means (a) a material adverse effect on the
business, assets, liabilities, operations or condition, financial or otherwise,
of (i) the Borrower or (ii) the Borrower and its Subsidiaries, taken as a whole,
(b) a material impairment of the Borrower’s or any of its Subsidiaries’ ability
to perform any of their respective obligations under the Credit Documents on a
timely basis, or (c) a material impairment of the validity or enforceability of
the rights of or the benefits available to the Administrative Agent and the
Lenders under the Credit Documents or otherwise.

     “Material Indebtedness” means Debt (other than the Loans and Letters of
Credit) of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $10,000,000.

     “Maturity Date” means March 2, 2010.

     “Maximum Aggregate Commitment” means $375,000,000.

     “Minimum Recourse Coverage” has the meaning assigned to such term in
Section 5.11.

     “Moody’s” means Moody’s Investors Service, Inc.

     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

     “Non-Operating Income/Expense” has the meaning assigned to such term in
Section 5.11.

     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

     “Participant” has the meaning assigned to such term in Section 9.04.

     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 



--------------------------------------------------------------------------------



 



Page 14

     “Permitted Encumbrances” means:

     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens (provided such Liens do not (i) secure indebtedness for
borrowed money or Capitalized Lease Obligations or (ii) also encumber unrelated
assets of the Borrower or any Subsidiary), arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in compliance with Section 5.04;

     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII; and

     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

     provided that the term “Permitted Encumbrances” shall not include any Lien
securing Debt.

     “Perot Family Member” means a member of the family of Ross Perot (an
individual resident of the State of Texas), and any direct descendents thereof,
or by or through marriage, or any Affiliate of any such Person, The Perot
Foundation and any other charitable foundation or organization established by a
Perot Family Member, and any trust or estate the settlor or the primarily
beneficiaries of which consist of one or more of such Persons.

     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, trust, estate, unincorporated organization or
Governmental Authority.

     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 



--------------------------------------------------------------------------------



 



Page 15

     “Pledge Agreement” means the Amended and Restated Pledge Agreement, dated
as of the date of this Agreement, executed and delivered by the Borrower and the
other Pledgors in favor of the Administrative Agent, substantially in the form
of Exhibit C, as amended, restated, supplemented or otherwise modified from time
to time (including, without limitation, by any supplement thereto executed and
delivered after the date of this Agreement pursuant to Section 5.11 in order
(a) to effect the joinder of any additional Subsidiary or (b) to subject thereto
any additional Equity Interests).

     “Pledged Foreign Subsidiary” means a Foreign Subsidiary, all Eligible
Equity Interests of which have been pledged to the Administrative Agent under or
pursuant to the Pledge Agreement.

     “Pledgors” means the Borrower and each of the Subsidiaries from time to
time parties to the Pledge Agreement.

     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

     “Principal Debt” means, on any date of determination, the aggregate unpaid
principal balance of all Revolving Loans, plus (without duplication) the
aggregate unpaid reimbursement obligations of the Borrower in respect of LC
Disbursements.

     “Priority Debt” means, without duplication, (a) Debt of a Subsidiary that
is neither a Guarantor nor a Pledged Foreign Subsidiary and that is not
otherwise permitted under Section 6.01(a) and (b), and (b) Debt secured by Liens
that are not otherwise permitted under Sections 6.02(a) through (d).

     “Pro Rata Part” means, for any Lender, (a) the proportion which the
Principal Debt owed to such Lender bears to the Principal Debt owed to all
Lenders at the time in question, and (b) if no Principal Debt is outstanding,
then the proportion that such Lender’s Commitment bears to the total Commitments
of all Lenders.

     “Purchasing Lender” has the meaning assigned to such term in
Section 2.09(d).

     “Register” has the meaning assigned to such term in Section 9.04.

     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

     “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.

     “Responsible Officer” means the Chief Executive Officer, the President, the
Chief Operating Officer, the General Counsel or any Financial Officer of the
Borrower.

 



--------------------------------------------------------------------------------



 



Page 16

     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure at such time.

     “Revolving Loan” means a Loan made pursuant to Section 2.03.

     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

     “Solvent” means, with respect to any Person as of any date of
determination, that on such date (a) the fair value of the property of such
Person (both at fair valuation and at present fair saleable value) is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature and (e) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to current and anticipated future
capital requirements and current and anticipated future business conduct and the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount which, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

     “Subsidiary” means, with respect to any Person, any corporation,
association or other business entity in which said Person or one or more
Subsidiaries of said Person owns or controls, directly or indirectly, Equity
Interests representing more than fifty percent (50%) of the ordinary voting
power. As used herein with respect to the Borrower, the term “Subsidiary” shall
include all direct and indirect Subsidiaries of the Borrower. Unless the context
otherwise requires, “Subsidiary” shall refer to a Subsidiary of the Borrower.

 



--------------------------------------------------------------------------------



 



Page 17

     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

     “Synthetic Lease” means that certain Master Lease Agreement and Mortgage
and Deed of Trust dated as of June 22, 2000 between Perot Systems Business Trust
No. 2000-1 and PSC Management Limited Partnership.

     “Synthetic Lease Documents” means, collectively, the documents designated
as “Operative Documents” pursuant to the Synthetic Lease.

     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

     “Transaction Expenses” means all costs and expenses incurred in connection
with the preparation, execution and delivery of the Credit Documents and the
consummation of the transactions contemplated thereby.

     “Transactions” means the execution, delivery and performance by (a) the
Borrower of this Agreement, including without limitation the borrowing of
Revolving Loans, the use of the proceeds thereof and the issuance of Letters of
Credit hereunder, and (b) the Borrower, the Guarantors and the Pledgors, as
applicable, of the other Credit Documents to which each is a party.

     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

     “Wholly-Owned Subsidiary” means (a) any Subsidiary of which all of the
outstanding Equity Interests, on a fully-diluted basis, are owned by the
Borrower and/or one or more of the Wholly-Owned Subsidiaries or (b) any
Subsidiary that is organized in a foreign jurisdiction and is required by the
applicable laws and regulations of such foreign jurisdiction to be partially
owned by the government or individual or corporate citizens of such foreign
jurisdiction, provided that the Borrower and/or one or more of the Wholly-Owned
Subsidiaries, directly or indirectly, owns the remaining Equity Interests in
such Subsidiary and, by contract or otherwise, controls the management and
business of such Subsidiary and derives economic benefits of ownership of such
Subsidiary to substantially the same extent as if such Subsidiary were a
Wholly-Owned Subsidiary under clause (a) of this definition; in each case other
than Equity Interests representing less than 1% of such Subsidiary’s total
Equity Interests on a fully diluted basis, and other than any directors’
qualifying shares mandated by applicable law.

 



--------------------------------------------------------------------------------



 



Page 18

     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. All references herein
to “the knowledge of the Borrower” or words of similar import shall mean the
actual knowledge of any Responsible Officer of the Borrower.

     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
upon any change in GAAP that would affect the computation of any financial ratio
or requirement set forth herein, (a) the parties shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP, such modification to be effected by an amendment
that is executed in accordance with Section 9.02 by the Borrower and the
Administrative Agent, each of the Lenders hereby consenting to such amendment in
such manner, and provided, further, that (b) until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change and (ii) the Borrower shall provide financial statements and other
documents required hereunder setting forth a reconciliation between calculations
of such ratio or requirement made before and after giving effect to such change
in GAAP.

ARTICLE II.

The Credits

     SECTION 2.01. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the

 



--------------------------------------------------------------------------------



 



Page 19

Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (b) the sum of the total Revolving Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

     SECTION 2.02. Loans and Borrowings.

     (a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Revolving Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Revolving Loans as required.

     (b) Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option (but subject to Section 2.19) may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $2,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of eight Eurodollar
Borrowings outstanding.

     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

     SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the same
Business Day of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 



--------------------------------------------------------------------------------



 



Page 20

     (i) the aggregate amount of the requested Borrowing;

     (ii) the date of such Borrowing, which shall be a Business Day;

     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

     SECTION 2.04. Reserved.

     SECTION 2.05. Reserved.

     SECTION 2.06. Letters of Credit.

     (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account or
the account of any of its Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit

 



--------------------------------------------------------------------------------



 



Page 21

application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit; provided that no provision in such application shall be
deemed effective to the extent such provision contains, provides for, or
requires covenants, representations, warranties, Liens, indemnities,
reimbursements of costs or expenses, events of defaults, remedies or standards
of care or to the extent such provision conflicts or is inconsistent with this
Agreement. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $50,000,000 and (ii) the sum of the total Revolving Credit Exposures
shall not exceed the total Commitments.

     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date (or a date that is no more than
90 days after the Maturity Date if the Borrower has fully cash collateralized
its obligations on or before the fifth Business Day prior to the Maturity Date
in respect of such Letter of Credit in accordance with the provisions of
Section 2.06(j) and otherwise on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank).

     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if

 



--------------------------------------------------------------------------------



 



Page 22

such LC Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder,
provided in each case that the Issuing Bank has exercised care in accordance
with the standard set forth in the penultimate sentence of this paragraph (f).
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the

 



--------------------------------------------------------------------------------



 



Page 23

Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

     (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent demanding, at the request or with the consent of the
Required Lenders, the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the

 



--------------------------------------------------------------------------------



 



Page 24

name of the Administrative Agent and for the benefit of the Lenders, an amount
in cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (g) or
(h) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, if any, which
investments shall be made at the option and sole discretion of the
Administrative Agent in short-term obligations issued or guaranteed by the
United States or similar short-term conservative liquid investments and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing at least 50% of the total LC Exposure), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

     SECTION 2.07. Funding of Borrowings.

     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

     (b) Unless the Administrative Agent shall have received prior notice from a
Lender that such Lender will not make available to the Administrative Agent such
Lender’s share of any Borrowing, the Administrative Agent may assume that such
Lender has made such share available on the proposed date of such Borrowing in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined

 



--------------------------------------------------------------------------------



 



Page 25

by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the applicable Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

     SECTION 2.08. Interest Elections.

     (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 



--------------------------------------------------------------------------------



 



Page 26

     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

     SECTION 2.09. Termination, Reduction and Increase of Commitments.

     (a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

     (b) The Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $5,000,000 and not less than
$10,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the sum of the Revolving Credit Exposures would exceed the
total Commitments.

     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

     (d) So long as no Default or Event of Default exists or would arise as a
result thereof, the Borrower may from time to time request any one or more
Lenders to increase their respective Commitments or request other financial
institutions first approved by Administrative Agent (such approval not to be
unreasonably withheld or delayed) to agree to a Commitment (in an aggregate
amount of not less than $10,000,000 or such lesser amount as may be available
under the Maximum Aggregate Commitment), so that the total Commitments may be
increased to no more than the Maximum Aggregate Commitment. Any such increase of
Commitments must be effected by an amendment that is executed by the Borrower,
the Administrative Agent, and the

 



--------------------------------------------------------------------------------



 



Page 27

one or more Lenders who have agreed to increase their Commitments or by new
Lenders who have agreed to new Commitments. No Lender is obligated to increase
its Commitment under any circumstances, and no Lender’s Commitment may be
increased except by its execution of an amendment to this Agreement in
accordance with Section 9.02. Each new Lender providing any such additional
Commitment shall be a “Lender” hereunder, entitled to the rights and benefits,
and subject to the duties, of a Lender under the Credit Documents. In such case,
each Lender’s Applicable Percentage shall be recalculated to reflect the new
proportionate share of the revised total Commitments, and the Lender responsible
for the additional Commitment (the “Purchasing Lender”) shall, immediately upon
receiving notice from Administrative Agent, pay to each Lender an amount equal
to its Pro Rata Part of the Principal Debt outstanding as of such date. All such
payments with respect to the Principal Debt shall reduce the outstanding
Principal Debt owed to each Lender receiving such payments and shall represent
Loans hereunder to Borrower by the Purchasing Lender. The Purchasing Lender
shall be entitled to share ratably in interest accruing on the balances
purchased, at the rates provided herein for such balances, from and after the
date of purchase. All new Borrowings hereunder occurring after an increase of
the Commitments shall be funded in accordance with the Lenders’ revised
Applicable Percentages.

     SECTION 2.10. Repayment of Loans; Evidence of Debt.

     (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date.

     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such

 



--------------------------------------------------------------------------------



 



Page 28

form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

     SECTION 2.11. Prepayment of Loans.

     (a) Subject to any breakage funding costs payable pursuant to Section 2.16,
the Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section without premium or penalty.

     (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, which must be a Business Day, and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

     SECTION 2.12. Fees.

     (a) The Borrower agrees to pay to the Administrative Agent for the account
of each Lender a facility fee, which shall accrue at the Applicable Rate on the
daily amount of the unused Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Commitment terminates, then such facility fee shall continue
to accrue on the daily amount of such Lender’s Revolving Credit Exposure from
and including the date on which its Commitment terminates to but excluding the
date on which such Lender ceases to have any Revolving Credit Exposure. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the Effective Date;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof

 



--------------------------------------------------------------------------------



 



Page 29

attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate, and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

     (c) The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon in
writing between the Borrower and the Administrative Agent.

     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

     SECTION 2.13. Interest.

     (a) The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate, but not to exceed the Highest
Lawful Rate.

     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate, but not to exceed the Highest Lawful Rate.

     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.0% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section,
but not to exceed the Highest Lawful Rate.

     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the

 



--------------------------------------------------------------------------------



 



Page 30

Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

     SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

     SECTION 2.15. Increased Costs.

     (a) If any Change in Law shall:

     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

 



--------------------------------------------------------------------------------



 



Page 31

excluding, in each case, Taxes (with respect to which Section 2.17 shall
govern), and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

     (b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

     (c) A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower. The Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further, that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

     SECTION 2.16. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the

 



--------------------------------------------------------------------------------



 



Page 32

last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (x) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (y) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

     SECTION 2.17. Taxes.

     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability shall be delivered to the Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank.

     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority

 



--------------------------------------------------------------------------------



 



Page 33

evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

     (f) Upon written request of the Borrower, the Administrative Agent, the
Issuing Bank and each Lender shall use commercially reasonable efforts to make
any filings necessary to obtain any refund, deduction or credit of any
Indemnified Taxes or Other Taxes as to which the Borrower has indemnified it or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 2.17. If the Administrative Agent, the Issuing Bank or a Lender
determines that it has received a refund of any Indemnified Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
actual out-of-pocket expenses of the Administrative Agent, the Issuing Bank or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent, the Issuing Bank or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, the Issuing Bank or such Lender in the
event the Administrative Agent, the Issuing Bank or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent, the Issuing Bank or any Lender to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the Borrower or any other Person or to attempt
to take any position to obtain a refund, deduction or credit, which attempt
would be inconsistent with any reporting position otherwise taken by the
Administrative Agent, the Issuing Bank or such Lender on its applicable tax
returns.

     (g) Failure or delay on the part of the Administrative Agent, the Issuing
Bank or any Lender to demand payment of any amounts pursuant to this Section
shall not constitute a waiver of the Administrative Agent’s, the Issuing Bank’s
or such Lender’s right to demand payment thereof; provided that the Borrower
shall not be required to make any payment pursuant to this Section for any
amounts incurred more than 18 months prior to the date that the Administrative
Agent, the Issuing Bank or such Lender, as the case may be, notifies the
Borrower of the Administrative Agent’s, the Issuing Bank’s or such Lender’s
intention to demand payment thereof.

 



--------------------------------------------------------------------------------



 



Page 34

     SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

     (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender

 



--------------------------------------------------------------------------------



 



Page 35

acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b) or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

     SECTION 2.19. Mitigation Obligations; Replacement of Lenders. Each Lender’s
claims for reimbursements, payments, indemnities or otherwise under
Sections 2.15, 2.16, or 2.17 and Borrower’s obligations with respect thereto
shall be limited and qualified by and subject to the following:

     (a) Each Lender that asserts its rights with respect thereto or that is
seeking or imposing such reimbursement, payment or indemnity shall provide
evidence regarding the basis of such claim and the calculation and application
thereof in reasonable detail and, in determining such amount, each Lender may
use reasonable methods of attribution and averaging.

     (b) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

     (c) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund

 



--------------------------------------------------------------------------------



 



Page 36

Loans hereunder, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

ARTICLE III.

Representations and Warranties

     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:

     SECTION 3.01. Organization; Power. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

     SECTION 3.02. Authorization; Enforceability. The Transactions are within
the Borrower’s and each applicable Credit Party’s corporate (or equivalent)
powers and have been duly authorized by all necessary corporate (or equivalent)
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. Each of the other Credit Documents has been
duly executed and delivered by each of the Borrower and the other Credit Parties
that is a party thereto, and constitutes a legal, valid and binding obligation
of each of the Borrower and the other Credit Parties that is a party thereto,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

     SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and

 



--------------------------------------------------------------------------------



 



Page 37

effect, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture or other material agreement or
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries (other than asset transfer restrictions set
forth in such agreements or instruments that could be violated by the creation
and perfection of Liens under the Pledge Agreement, none of which violations
could reasonably be expected to result in a Material Adverse Effect,
individually or in the aggregate), and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
pursuant to any indenture or other material agreement or instrument binding upon
the Borrower or any of its Subsidiaries or its assets.

     SECTION 3.04. Financial Condition; No Material Adverse Change.

     (a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2003, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended September 30,
2004, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

     (b) Since December 31, 2003, there has been no material adverse change in
the business, assets, liabilities, operations or condition, financial or
otherwise, of (i) the Borrower or (ii) the Borrower and its Subsidiaries, taken
as a whole. This representation is made subject to and in reliance upon
paragraph (c) below.

     (c) By execution and delivery of this Agreement (or an Assignment and
Assumption, in the case of any Person that becomes a Lender after the Effective
Date), the Administrative Agent and each Lender confirm that nothing contained
or disclosed in (i) the Borrower’s Annual Report on form 10-K/A for the fiscal
year ended December 31, 2003 or the Borrower’s Quarterly Report on Form 10-Q for
the quarterly period ended September 30, 2004, each filed with the Securities
and Exchange Commission, or (ii) the Borrower’s Current Report on Form 8-K,
dated February 22, 2005 and furnished to the Securities and Exchange Commission,
constitutes an event, development or circumstance that constituted or resulted
in a material adverse change of the type described in paragraph (b) above.

     SECTION 3.05. Title to Properties. Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business, and except
for any failure, defect or other matter that could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



Page 38

     SECTION 3.06. Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (a) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (b) that involve this Agreement, any other Credit Document or the
Transactions.

     SECTION 3.07. Compliance with Laws. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

     SECTION 3.08. Investment and Holding Company Status. Neither the Borrower
nor any of its Subsidiaries is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

     SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

     SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

     SECTION 3.11. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished, taken as a whole)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 



--------------------------------------------------------------------------------



 



Page 39

     SECTION 3.12. Subsidiaries. All of Borrower’s Subsidiaries are identified
on the attached Schedule 3.12 (or disclosed in writing to Administrative Agent
after the date of this Agreement to reflect any changes to the schedule as a
result of transactions not in violation of this Agreement). Except as set forth
on the attached Schedule 3.12 (or disclosed in writing to Administrative Agent
after the date of this Agreement to reflect any changes to the schedule as a
result of transactions not in violation of this Agreement), none of which
exceptions individually or in the aggregate could reasonably be expected to
result in a Material Adverse Effect, all of the outstanding Equity Interests (or
similar voting interests) of such Subsidiaries are (a) duly authorized and
validly issued, and fully paid and nonassessable, (b) owned of record and
beneficially as set forth on the attached Schedule 3.12 (or disclosed in writing
to Administrative Agent after the date of this Agreement to reflect any changes
to the schedule as a result of transactions not in violation of this Agreement),
free and clear of any Liens, restrictions, claims, or rights of another Person,
other than Permitted Encumbrances, and (c) not subject to any warrant, option,
or other right of any Person, to acquire the same or subject to any restriction
on transfer thereof, except for restrictions imposed by securities laws and
general corporate or partnership laws.

     SECTION 3.13. Environmental Matters. Except with respect to any matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

     SECTION 3.14. Intellectual Property. To the Borrower’s knowledge, other
than Disclosed Matters, and except as could not reasonably be expected to result
in a Material Adverse Effect, individually or in the aggregate, the Borrower and
each of its Subsidiaries own or have sufficient legally enforceable rights to
use all material licenses, patents, patent applications, copyrights, service
marks, trademarks, trademark applications, and trade names necessary to continue
to conduct their respective businesses as heretofore conducted by them, now
conducted by them, and now proposed to be conducted by them. To the Borrower’s
knowledge, the Borrower and each of its Subsidiaries are conducting their
respective businesses without infringement or claim of infringement of any
license, patent, copyright, service mark, trademark, trade name, trade secret,
or other intellectual property right of others, other than Disclosed Matters and
other than any such infringements or claims which, if successfully asserted
against or determined adversely to the Borrower or any of its Subsidiaries,
could not reasonably be expected to result in a Material Adverse Effect,
individually or in the aggregate. To the Borrower’s knowledge, no infringement
or claim of infringement by others of any material license, patent, copyright,
service mark, trademark, trade name, trade secret, or other intellectual
property of the Borrower or any of its Subsidiaries exists, except Disclosed
Matters and except where the Borrower or such Subsidiary is actively prosecuting
to cease such infringement, or such infringement if continued unabated could not
reasonably be expected to result in a Material Adverse Effect, individually or
in the aggregate.

     SECTION 3.15. Margin Stock. “Margin stock”, as defined in Regulation U (12
C.F.R. Part 221) of the Board, constitutes less than 25% of those assets of the
Borrower or any of its

 



--------------------------------------------------------------------------------



 



Page 40

Subsidiaries which are subject to any limitation on sale, pledge, or other
restrictions hereunder. None of the proceeds of any Loans hereunder will be
used, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any margin stock or for the purpose of
maintaining, reducing or retiring any indebtedness which was originally incurred
to purchase or carry any stock that is currently a margin stock or for any other
purpose which might constitute the Transactions or any part thereof a “purpose
credit” within the meaning of such Regulation U. Neither the Borrower nor any of
its Subsidiaries, nor any agent acting on behalf of any of the foregoing, has
taken or will take any action which might cause this Agreement or the
Transactions to violate Regulation U, Regulation T or any other regulation of
the Board or to violate the Securities Exchange Act of 1934, in each case as in
effect now or as the same may hereafter be in effect.

     SECTION 3.16. Labor Matters. There are no actual or threatened strikes,
labor disputes, slow downs, walkouts, or other concerted interruptions of
operations by the employees of the Borrower or any of its Subsidiaries except
as, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. Hours worked by and payment made to employees of
the Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters, other than
any such violations that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. All payments due from the
Borrower or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on its books, other than any
such non-payments that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

     SECTION 3.17. Solvency. The Borrower and each of the Guarantors and
Pledgors are, and after giving effect to the Transactions will be, Solvent.

ARTICLE IV.

Conditions

     SECTION 4.01. Effective Date. The amendment and restatement of the Existing
Credit Agreement on the terms set forth herein, and the obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

     (b) The Administrative Agent (or its counsel) shall have received from each
party to the Guaranty Agreement, the Pledge Agreement or any other Credit
Document to be executed and delivered concurrently herewith either (i) a
counterpart of the Guaranty Agreement, the Pledge Agreement or such other Credit
Document, as applicable, signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy

 



--------------------------------------------------------------------------------



 



Page 41

transmission of a signed signature page of the Guaranty Agreement, the Pledge
Agreement or such other Credit Document) that such party has signed a
counterpart of the Guaranty Agreement, the Pledge Agreement or such other Credit
Document, as applicable.

     (c) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrower and the other Credit Parties reasonably
acceptable to the Administrative Agent as to such matters as the Administrative
Agent shall reasonably request, which opinions shall be in form, scope and
substance reasonably acceptable to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinions.

     (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
each of the other Credit Parties in their respective jurisdictions of
organization, the authorization of the Transactions and any other legal matters
relating to the Borrower and the other Credit Parties, this Agreement, the other
Credit Documents or the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel.

     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

     (f) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

     (g) The Administrative Agent shall have received evidence that all
governmental and third-party approvals necessary in connection with the
financing contemplated hereby shall have been obtained and be in full force and
effect.

     (h) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of the Borrower, setting forth
reasonably detailed calculations demonstrating compliance, on a pro forma basis
(after giving effect to the Transactions) with Sections 5.11, 6.01, 6.02 and
6.08.

     (i) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the creation, perfection, preservation and/or maintenance of
priority of the Liens in favor of the Administrative Agent under (i) the Pledge
Agreement and (ii) the Agreement and Deed of Pledge of Shares in the Share
Capital of Perot Systems Investments B.V. dated as of September 15, 2004, all in
form and substance satisfactory to the Administrative Agent and its counsel.

     (j) The Administrative Agent shall have received evidence that all
Synthetic Lease Documents have been terminated, and that all indebtedness and
other obligations of the Borrower and its Subsidiaries outstanding thereunder
have been prepaid and satisfied in full.

 



--------------------------------------------------------------------------------



 



Page 42

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 6:00 p.m., New York City time, on March 3, 2005 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

     SECTION 4.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

     (a) The representations and warranties of the Borrower and its Subsidiaries
set forth in this Agreement and the other Credit Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (other than representations and warranties that by the specific terms
thereof apply only as of an earlier date, which representations and warranties
shall be true and correct on and as of such earlier date).

     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V.

Affirmative Covenants

     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Administrative Agent and the Lenders that:

     SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

     (a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all audited in accordance with generally accepted auditing standards and
reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 



--------------------------------------------------------------------------------



 



Page 43

     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then-elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default or Event of Default has occurred and, if
a Default or Event of Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Sections 5.11, 6.01, 6.02 and 6.08 and (iii) upon the request of the
Administrative Agent in connection with the financial covenants set forth in
Section 5.11, copies of the Borrower’s internal work papers evidencing or
otherwise relating to the consolidating computations used in determining
compliance with such Section 5.11;

     (d) promptly after the same become publicly available, copies of all 10-K,
10-Q and 8-K filings and all proxy statements filed by the Borrower or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
stockholders generally, as the case may be;

     (e) following the end of each fiscal year of the Borrower and no later than
30 Business Days after approval by the Board of Directors of the Borrower, but
in any event no later than 90 days after the end of each fiscal year, a
consolidated budget of the Borrower and its Subsidiaries prepared by management
of the Borrower for the next fiscal year that includes projected consolidated
income statements, balance sheets and cash flow statements, and projections of
EBITDA, in each case on a consolidated basis for the Borrower and its
Subsidiaries for each of the four fiscal quarters occurring during such fiscal
year; and

     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement or
any other Credit Document, as the Administrative Agent or any Lender may
reasonably request.

     SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following
promptly after the Borrower has knowledge thereof:

     (a) the occurrence of any Default or Event of Default;

 



--------------------------------------------------------------------------------



 



Page 44

     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;

     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and

     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

     SECTION 5.03. Existence; Conduct of Business. The Borrower (a) will do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and (b) will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect the legal existence of each of its
Subsidiaries and the rights, licenses, permits, privileges and franchises
material to the conduct of the business of the Borrower and each of its
Subsidiaries; provided that the foregoing clause (b) shall not prohibit (i) any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or (ii) a termination of the existence of any Subsidiary or of any rights,
licenses, permits, privileges and franchises of the Borrower or any Subsidiary
if the Borrower determines in good faith that such termination is in the best
interests of the Borrower and could not reasonably be expected to result in a
Material Adverse Effect; provided, further, that the Borrower shall not
terminate or permit the termination of the existence of any Subsidiary that is a
Credit Party unless (A) no Default or Event of Default shall exist, both before
and immediately after giving effect to such termination of existence, and
(B) the Borrower shall have provided the Administrative Agent with a
certificate, dated the effective date of such termination of existence and
signed by a Financial Officer of the Borrower, setting forth reasonably detailed
calculations demonstrating compliance with the covenants set forth in
Sections 5.11, 6.01, 6.02 and 6.08 on a pro forma basis (after giving effect to
such termination of existence and, other than in respect of Debt, using the
financial position and components thereof as of the end of the fiscal quarter
then most recently ended and the results of operations and components thereof
for the period of four consecutive fiscal quarters then most recently ended).

     SECTION 5.04. Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that if not paid could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



Page 45

     SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted except for any failure that could not reasonably
be expected to have a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

     SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

     SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority, in each case applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

     SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only (a) to refinance existing indebtedness, (b) for general
corporate purposes of the Borrower and its Subsidiaries, and (c) to finance, in
whole or in part, acquisitions. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
Letters of Credit will be issued only to support the purposes specified in
clauses (a), (b) and (c) of this Section.

     SECTION 5.09. Preservation and Protection of Rights. The Borrower shall,
and shall cause each of the other Credit Parties to, perform such acts and duly
authorize, execute, acknowledge, deliver, file and record any additional
documents, instruments, and certificates as the Administrative Agent may
reasonably determine to be necessary in order to perfect, preserve and maintain
the priority of the security interests created under the Pledge Agreement.

     SECTION 5.10. Environmental Laws. The Borrower shall, and shall cause each
of its Subsidiaries to:

     (a) conduct its business so as to comply with all applicable Environmental
Laws and shall promptly take corrective action to remedy any noncompliance with
any Environmental Law, except where failure to so comply or take such action,
could not reasonably be expected to result in a Material Adverse Effect, either
individually or in the aggregate; and

     (b) promptly investigate and remediate any known release or threatened
release of any Hazardous Materials on any property owned by the Borrower or any
of its Subsidiaries or at

 



--------------------------------------------------------------------------------



 



Page 46

any facility operated by the Borrower or any of its Subsidiaries to the extent
and degree necessary to comply with applicable law and to assure that any
release or threatened release does not result in a substantial endangerment to
human health or the environment except to the extent, in each case, that the
failure to do so could not reasonably be expected to result in a Material
Adverse Event, either individually or in the aggregate.

     SECTION 5.11. Minimum Recourse Coverage; Additional Guarantors and Pledged
Equity Interests.

     (a) As used in this Section 5.11, “Minimum Recourse Coverage” means

     (i) the sum of (A) EBITDA of the Borrower plus (B) the aggregate EBITDA of
all Guarantors shall not be less than 65% of Consolidated EBITDA (or, if less,
95% of the EBITDA of the Borrower and all of Borrower’s Domestic Subsidiaries),
in each case for the period of four consecutive fiscal quarters then most
recently ended; and

     (ii) the sum of (A) EBITDA of the Borrower plus (B) the aggregate EBITDA of
all Guarantors plus (C) the aggregate EBITDA of all Pledged Foreign Subsidiaries
plus (D) the aggregate EBITDA of all Foreign Subsidiaries that are Subsidiaries
of Pledged Foreign Subsidiaries, shall not be less than 75% of Consolidated
EBITDA, in each case for the period of four consecutive fiscal quarters then
most recently ended;

provided that for purposes of this paragraph (a), “EBITDA” for each applicable
entity shall be calculated for such entity in the same manner as “Consolidated
EBITDA” is calculated for the Borrower and its Subsidiaries, but on a
stand-alone basis for such entity without consolidation with any other Person,
eliminating, however, unless otherwise agreed by the Borrower and the
Administrative Agent, (x) in the case of clause (a)(i), debits and credits
between any Subsidiary that is not a Guarantor on the one hand and the Borrower
or a Guarantor on the other hand in respect of Non-Operating Income/Expense, and
(y) in the case of clause (a)(ii), debits and credits between any Subsidiary
that is not a Guarantor, a Pledged Foreign Subsidiary or a Foreign Subsidiary
that is a Subsidiary of a Pledged Foreign Subsidiary on the one hand and the
Borrower, a Guarantor, a Pledged Foreign Subsidiary or a Foreign Subsidiary that
is a Subsidiary of a Pledged Foreign Subsidiary on the other hand in respect of
Non-Operating Income/Expense. For purposes of this Section 5.11, “Non-Operating
Income/Expense” means income or expense other than (I) income derived from or
expense incurred in connection with the delivery of goods or services to a
Person other than the Borrower or its Subsidiaries, whether directly or
indirectly as a subcontractor of the Borrower or another Subsidiary, and
(II) income derived from or expense incurred in connection with selling, general
and administrative services.

     (b) In the event that the consolidated financial statements and
accompanying Financial Officer’s certificate or related work papers delivered to
the Administrative Agent and the Lenders under Section 5.01 for any period
indicate that the Borrower has not complied with the Minimum Recourse Coverage
for such period, the Borrower shall cause one or more Domestic Subsidiaries to
become Guarantors within 10 days after delivery of such financial statements and
Financial Officer’s certificate and/or cause one or more Foreign Subsidiaries to
become Pledged Foreign Subsidiaries within 30 days after delivery of such
financial statements and Financial Officer’s certificate, in each case in
accordance with paragraphs (c) and/or (d)

 



--------------------------------------------------------------------------------



 



Page 47

below and such that, after giving effect thereto, the Borrower would have
complied with the Minimum Recourse Coverage had such Domestic Subsidiaries been
Guarantors and/or such Foreign Subsidiaries been Pledged Foreign Subsidiaries
during the applicable period of determination. Prior to or contemporaneously
with any such addition of Guarantors or Pledged Foreign Subsidiaries, the
Borrower shall provide the Administrative Agent with a certificate signed by a
Financial Officer of the Borrower, certifying as to such compliance and setting
forth in reasonable detail calculations demonstrating such compliance
(including, without limitation, the elimination of all Non-Operating
Income/Expense debits and credits, as and to the extent required under paragraph
(a) above).

     (c) If and to the extent required under paragraph (b) above, the Borrower
shall from time to time cause one or more Domestic Subsidiaries to become a
Guarantor under the Guaranty Agreement by (i) executing and delivering a joinder
to the Guaranty Agreement, in the form attached as Annex A to the Guaranty
Agreement and (ii) executing and delivering such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including certified resolutions and other organizational documents of such
Person and favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to above), all in form and scope reasonably
satisfactory to the Administrative Agent.

     (d) If and to the extent required under paragraph (b) above, the Borrower
shall from time to time cause all Eligible Equity Interests of one or more
First-Tier Foreign Subsidiaries to be pledged to the Administrative Agent to
secure the obligations of the Borrower and the other Credit Parties under this
Agreement and the other Credit Documents by, (i)(A) in the case of the first
instance in which one or more Foreign Subsidiaries are to become Pledged Foreign
Subsidiaries pursuant to this Section 5.11, executing and delivering and, if
necessary, causing one or more Subsidiaries to execute and deliver, the Pledge
Agreement, and (B) in the case of all subsequent instances in which one or more
Foreign Subsidiaries are to become Pledged Foreign Subsidiaries pursuant to this
Section 5.11, causing any applicable Subsidiary that has not previously executed
and delivered the Pledge Agreement or a joinder thereto to execute and deliver a
joinder to the Pledge Agreement in the form attached as Annex B to the Pledge
Agreement and/or executing and delivering, or causing any applicable Subsidiary
to execute and deliver, a supplement to the Pledge Agreement in the form
attached as Annex A to the Pledge Agreement, as applicable, pledging all
Eligible Equity Interests of such First-Tier Foreign Subsidiar(y)(ies),
(ii) pursuant to the Pledge Agreement, delivering or causing the applicable
Subsidiary to deliver to the Administrative Agent all certificates, stock powers
and other documents required by the Pledge Agreement with respect to all such
Eligible Equity Interests and any such First-Tier Foreign Subsidiary,
(iii) taking or causing the applicable Subsidiary to take such other actions,
all as may be necessary to provide the Administrative Agent with a first
priority perfected pledge of and security interest in such Eligible Equity
Interests in such First-Tier Foreign Subsidiar(y)(ies), and (iv) executing and
delivering such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including certified resolutions and
other organizational documents of the applicable Pledgor and favorable opinions
of counsel to such Pledgor (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the first priority perfected nature of the security interest granted
thereby), all in form and scope reasonably satisfactory to the Administrative
Agent.

 



--------------------------------------------------------------------------------



 



Page 48

     (e) The Borrower may obtain from time to time the release from the Guaranty
Agreement of one or more Domestic Subsidiaries and/or the release from the
pledge of Eligible Equity Interests under the Pledge Agreement of one or more
First-Tier Foreign Subsidiaries if (i) no Default or Event of Default shall
exist, both before and immediately after giving effect to such release,
(ii) after giving effect thereto the Borrower would have complied with the
Minimum Recourse Coverage had such Domestic Subsidiaries not been Guarantors
and/or such Foreign Subsidiaries not been Pledged Foreign Subsidiaries during
the applicable period of determination and (iii) the Borrower shall have
provided the Administrative Agent with a certificate signed by a Financial
Officer of the Borrower and setting forth in reasonable detail calculations
demonstrating compliance with clauses (i) and (ii).

ARTICLE VI.

Negative Covenants

          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the
Administrative Agent and the Lenders that:

     SECTION 6.01. Subsidiary Debt. The Borrower will not permit any Subsidiary
that is neither a Guarantor nor a Pledged Foreign Subsidiary to create, incur,
assume or permit to exist any Debt, except:

     (a) Debt of any such Subsidiary owing to the Borrower, to any Guarantor or
to any Wholly-Owned Subsidiary;

     (b) Debt of any such Subsidiary permitted to be secured by a Lien under
Section 6.02(c) or (d); and

     (c) other Debt of any such Subsidiary (including Debt permitted to be
secured by a Lien under Section 6.02(e)); provided that the aggregate
outstanding principal amount of Priority Debt shall not at any time exceed an
amount equal to 15% of Consolidated Net Worth as of the last day of the then
most recently ended fiscal quarter of the Borrower (adjusted to give pro forma
effect to any Acquisition consummated after such last day of the then most
recently ended fiscal quarter).

     SECTION 6.02. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable but excluding the assignment or sale of
accounts receivable for collection purposes in the ordinary course of business)
or rights in respect of any thereof, except:



(a)   Liens securing the obligations of the Credit Parties under the Credit
Documents;   (b)   Permitted Encumbrances;

 



--------------------------------------------------------------------------------



 



Page 49

     (c) Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary (or by a Person that subsequently becomes a
Subsidiary or is merged into Borrower or any Subsidiary) and securing Debt
(including Capitalized Lease Obligations) of the Borrower or any Subsidiary or
such Person incurred to finance such acquisition, construction or improvement,
or any refinancings, renewals or extensions thereof, provided that the amount of
Debt secured thereby is not increased and no additional assets are covered
thereby; provided that (i) such Liens and the Debt secured thereby are incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement, (ii) the Debt secured thereby does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets and
(iii) such Liens shall not apply to any other property or assets of the Borrower
or any Subsidiary or such Person;

     (d) Liens on property of a Person existing at the time such person becomes
a Subsidiary or is merged into or consolidated with Borrower or any of its
Subsidiaries; provided that (i) such Liens were in existence prior to such
acquisition, merger or consolidation, (ii) such Liens are limited to the assets
so encumbered prior to such acquisition, merger or consolidation, and (iii) such
Liens were not granted in connection with, or in contemplation of, such
acquisition, merger or consolidation; provided, further, that such Liens, to the
extent not permitted under clause (e) below, are discharged within 90 days
following the consummation of such acquisition, merger or consolidation; and

     (e) other Liens on property or assets of the Borrower or any of its
Subsidiaries; provided that the aggregate outstanding principal amount of
Priority Debt shall not at any time exceed an amount equal to 15% of the
Consolidated Net Worth of the Borrower as of the last day of the then most
recently ended fiscal quarter of the Borrower (adjusted to give pro forma effect
to any Acquisition consummated after such last day of the then most recently
ended fiscal quarter).

     SECTION 6.03. Fundamental Changes. The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, including through a sale or other transfer or
issuance of Equity Interests in its Subsidiaries, or liquidate or dissolve;
provided that, notwithstanding the foregoing, if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing, (a) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving entity, (b) any Person may
merge with or into any Subsidiary (so long as such merger, together with any
other transaction or series of transactions, would not result in a transfer of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole), and (c) subject, in the case of a Credit Party, to the
proviso at the end of Section 5.03, any Subsidiary may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower.

     SECTION 6.04. Acquisitions. The Borrower will not, and will not permit any
of its Subsidiaries to, purchase or otherwise acquire, directly or indirectly,
in any transaction or series of transactions, (a) any ongoing business or all or
substantially all of the assets of any other

 



--------------------------------------------------------------------------------



 



page 50

Person or division thereof, whether through purchase of assets, merger or
otherwise, (b) control of securities of a Person engaged in an ongoing business
representing more than 50% of the ordinary voting power for the election of
directors or other governing position of such Person if the business affairs of
such Person are managed by a board of directors or other governing body or
(c) control of more than 50% of the ownership interest in any partnership, joint
venture, limited liability company, business trust or other Person that is not
managed by a board of directors or other governing body (each, and
“Acquisition”) unless, in each case, no Default or Event of Default exists at
the time of such Acquisition or would arise as a result thereof.

     SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries) and (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from floating to fixed rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary.

     SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except transactions (a) each involving total consideration of less
than $250,000, (b) at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (c) between or among the Borrower and its
Subsidiaries not involving any other Affiliate of the Borrower or (d) consisting
of the declaration or payment of dividends or other distributions (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower, or payments (whether in cash, securities or other property), including
any sinking fund or similar deposits, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in the Borrower or any option, warrant or other right to acquire any
such Equity Interests in the Borrower.

     SECTION 6.07. Agreements Restricting Subsidiaries. The Borrower will not,
and will not permit any of its Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Subsidiary
to pay dividends or other distributions with respect to any of its Equity
Interests or to make or repay loans or advances to the Borrower or any other
Subsidiary or to guarantee Debt of the Borrower or any other Subsidiary;
provided that the foregoing shall not apply to restrictions and conditions
imposed by law, hereunder or under any of the other Credit Documents, under any
document governing Priority Debt (provided such restrictions and conditions
apply only to a Subsidiary that is an obligor in respect of such Priority Debt)
or to customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale (provided such restrictions and
conditions apply only to the Subsidiary that is to be sold).

 



--------------------------------------------------------------------------------



 



page 51

     SECTION 6.08. Financial Covenants.

     (a) Debt/EBITDA Ratio. The Borrower will not, at any time, permit the ratio
of Consolidated Funded Indebtedness at such time to Consolidated EBITDA for the
period of four consecutive fiscal quarters then most recently ended (the
“Debt/EBITDA Ratio”) to exceed 2.25 to 1.00.

     The Debt/EBITDA Ratio shall be calculated on a pro forma basis, with
Consolidated EBITDA adjusted to give effect to (i) any Acquisitions that have
been made by the Company or any of its Subsidiaries, including through mergers
or consolidations, and (ii) any disposition of a Subsidiary or of ongoing
businesses by the Company or any of its Subsidiaries, in each case which have
occurred during any applicable period of four consecutive fiscal quarters or
after the end of any such period and on or before the date that the Debt/EBITDA
Ratio is determined, as if they had occurred on the first day of such period
(regardless whether the effect is positive or negative), and in each case
calculated consistent with calculations made under Article 11 of Regulation S-X
promulgated under the Securities Act of 1933, as amended.

     (b) Interest Coverage Ratio. The Borrower will not, at any time, permit the
ratio of Consolidated EBIT to Consolidated Interest Expense, in each case for
the period of four consecutive fiscal quarters then most recently ended, to be
less than 6.00 to 1.00.

ARTICLE VII.

Events of Default

     If any of the following events (“Events of Default”) shall occur:

     (a) the Borrower (and, if applicable, any Guarantor or Pledgor) shall fail
to pay any principal of any Loan or any reimbursement obligation in respect of
any LC Disbursement when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;

     (b) the Borrower (and, if applicable, any Guarantor or Pledgor) shall fail
to pay any interest on any Loan or any fee or any other amount (other than an
amount referred to in clause (a) of this Article) payable under this Agreement
or any of the other Credit Documents, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower or any other Credit Party in or in connection with this Agreement,
any other Credit Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement, any other Credit Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 



--------------------------------------------------------------------------------



 



page 52

     (d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.02, 5.03 (with respect to the Borrower’s existence), 5.08
or in any provision of Article VI;

     (e) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those specified in clause (a), (b) or
(d) of this Article), or the Borrower or any other Credit Party shall fail to
observe or perform any covenant or agreement contained in any other Credit
Document to which it is a party, and in each case such failure shall continue
unremedied for a period of 30 days after delivery of notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

     (f) the Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or any other
event or condition occurs, in each case that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that (i) any condition for the giving
of notice, the lapse of time or both shall have occurred and (ii) this clause
(f) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Debt;

     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

     (h) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

     (i) the Borrower or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

     (j) one or more judgments for the payment of money in an aggregate amount
in excess of $10,000,000 (to the extent not covered by independent third-party
insurance provided

 



--------------------------------------------------------------------------------



 



page 53

by a solvent insurer) shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

     (k) an ERISA Event shall have occurred that, in the reasonable judgment of
the Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

     (l) a Change in Control shall occur; or

     (m) (i) any Credit Document, other than the Pledge Agreement or any
ancillary Credit Document entered in connection therewith for the purpose of
creating, perfecting or preserving Liens thereunder, shall at any time after its
execution and delivery and for any reason, cease to be in full force and effect
in any material respect or be declared to be null and void (other than in
accordance with its terms); (ii) the Pledge Agreement or any ancillary Credit
Document entered in connection therewith for the purpose of creating, perfecting
or preserving Liens thereunder shall at any time after its execution and
delivery and for any reason, cease to be in full force and effect in any
material respect or be declared to be null and void (other than in accordance
with its terms), and in each case such cessation or declaration shall continue
unremedied for a period of 30 days after delivery of notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender); or (iii) the validity or enforceability of any Credit Document
shall be contested by any Credit Party party thereto or any Credit Party shall
deny in writing that it has any or any further liability or obligation under any
such Credit Document;

     then, and in every such event (other than an event with respect to the
Borrower described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent shall
at the request of, or may with the consent of, the Required Lenders, by notice
to the Borrower, take any one or more of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately (and in case of any event with respect to the
Borrower described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate); (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, including, without
limitation, notice of acceleration and notice of intent to accelerate, all of
which are hereby waived by the Borrower (and in case of any event with respect
to the Borrower described in clause (g) or (h) of this Article, the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, including, without limitation, notice of acceleration and notice of
intent to accelerate, all of which are hereby waived by the Borrower);
(iii) reduce any claim to judgment; (iv) to the extent permitted by applicable
law, exercise (or request each Lender to, and

 



--------------------------------------------------------------------------------



 



page 54

each Lender shall be entitled to, exercise) rights of offset or bankers’ liens
against the interest of any Credit Party in and to every account and other
property of any Credit Party that is in the possession of the Administrative
Agent or any Lender to the extent of the full amount of all obligations under
this agreement and the other Credit Documents (each Credit Party being deemed,
to the fullest extent permitted by applicable law, directly obligated to the
Administrative Agent and each Lender in the full amount of all such obligations
for such purposes); and (v) exercise any and all other legal or equitable rights
and remedies afforded by the Credit Documents or under applicable law.

ARTICLE VIII.

The Administrative Agent

     (a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

     (b) The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

     (c) The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (iii) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default or Event of Default (other than a Default or
Event of Default under clause (a) or (b) of Article VII in respect of any amount
payable to the Administrative Agent) unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the

 



--------------------------------------------------------------------------------



 



page 55

covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

     (d) The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

     (e) The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

     (f) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

     (g) Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this

 



--------------------------------------------------------------------------------



 



page 56

Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

ARTICLE IX.

Miscellaneous

     SECTION 9.01. Notices.

     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

      (i) if to the Borrower, to it at 2300 West Plano Parkway, Plano, Texas
75075, Attention of Vice President of Finance (Telecopy No. 972-577-6790), with
copies to the same address to the Attention of Treasurer (Telecopy
No. 972-577-6791) and to the Attention of the General Counsel (Telecopy
No. 972-577-6085);

      (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 2200
Ross Avenue, 5th Floor, Dallas, Texas 75201, Attention of Relationship Manager
(Mae Reeves) (Telecopy No. (214) 965-2884), with a copy to JPMorgan Chase Bank,
N.A., 1111 Fannin Street, 10th Floor, Houston, Texas 77002, Attention of Agency
Services (Angelica Castillo) (Telecopy No. (713) 750-2228);

      (iii) if to the Issuing Bank, to JPMorgan Chase Bank, N.A., 2200 Ross
Avenue, 5th Floor, Dallas, Texas 75201, Attention of Relationship Manager (Mae
Reeves) (Telecopy No. (214) 965-2884); and

      (iv) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 



--------------------------------------------------------------------------------



 



Page 57

     SECTION 9.02. Waivers; Amendments.

     (a) No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.

     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement (except as provided in Section 2.09(d)) or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, or (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be.

     SECTION 9.03. Expenses; Indemnity; Damage Waiver.

     (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-

 



--------------------------------------------------------------------------------



 



page 58

pocket expenses incurred by the Administrative Agent, the Issuing Bank or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, the Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. The Administrative Agent, the Issuing Bank
and each Lender agree, to the extent feasible, and to the extent a conflict of
interest does not exist in the good faith opinion of the Administrative Agent,
the Issuing Bank or any Lender, to use one law firm in each applicable
jurisdiction in connection with matters addressed in the foregoing clause (iii),
to the extent they seek reimbursement for the expenses thereof from the
Borrower.

     (b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, the other Credit Documents or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and to the
other Credit Documents of their respective obligations hereunder and thereunder
or the consummation of the Transactions or any other transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Without limiting any provision of this Agreement or any other
Credit Document, it is the express intention of the parties hereto that EACH
INDEMNITEE SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES ARISING OUT OF OR
RESULTING FROM THE SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNITEE.

     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the

 



--------------------------------------------------------------------------------



 



page 59

case may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.

     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document, any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

     (e) All amounts due under this Section shall be payable promptly after
written demand therefor.

     SECTION 9.04. Successors and Assigns.

     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement or any other Credit Document, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement or the other Credit Documents.

     (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Credit Documents (including all
or a portion of its Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:

          (A) the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and

          (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment.

 



--------------------------------------------------------------------------------



 



page 60

For the purposes of this Section 9.04(b)(i), the term “Approved Fund” has the
following meaning:

     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by a Lender, an Affiliate of a Lender or an entity or an
Affiliate of an entity that administers or manages a Lender.

     (ii) Assignments shall be subject to the following additional conditions:

     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement and the other Credit Documents; provided that this clause shall
not be construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations;

     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement and the other Credit
Documents, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement and the other Credit Documents (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement and the other Credit Documents, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement and the other Credit
Documents that does not comply with this Section shall be treated for purposes
of this Agreement as a

 



--------------------------------------------------------------------------------



 



Page 61

sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement and
the other Credit Documents, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

     (c)(i) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement and the other
Credit Documents unless it has been recorded in the Register as provided in this
paragraph.

     (ii) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Credit Documents
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement and the other
Credit Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Credit Documents. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Credit Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Credit Documents; provided, further, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of

 



--------------------------------------------------------------------------------



 



page 62

   Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.

     (iii) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

     SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Credit Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Credit Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any of and the other Credit Documents is outstanding and unpaid or
any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement and the other Credit Documents
or any provision hereof or thereof.

     SECTION 9.06. Counterparts; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 



--------------------------------------------------------------------------------



 



page 63

     SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

     SECTION 9.08. Governing Law; Jurisdiction; Consent to Service of Process.

     (a) EXCEPT AS OTHERWISE PROVIDED IN ANY CREDIT DOCUMENT, THE LAWS OF THE
STATE OF TEXAS (OTHER THAN CONFLICT-OF-LAW PROVISIONS THEREOF) SHALL GOVERN THE
RIGHTS AND DUTIES OF THE PARTIES TO THE CREDIT DOCUMENTS AND THE VALIDITY,
CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THE CREDIT DOCUMENTS.

     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of the courts of the State
of Texas or of the United States District Court for the Northern District of
Texas, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any of the other Credit
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Texas State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Credit Documents against the Borrower or its properties in
the courts of any jurisdiction.

     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Credit
Documents in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

     SECTION 9.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF

 



--------------------------------------------------------------------------------



 



page 64

ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

     SECTION 9.10. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

     SECTION 9.11. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and accountants and legal
counsel (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement or any of the other Credit Documents, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any of the other Credit Documents or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any of
the other Credit Documents, or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower and
its obligations or (iii) any of its agents or advisors (other than its
accountants and legal counsel), (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

     SECTION 9.12. Interest Rate Limitation. All agreements between the
Borrower, any of the other Credit Parties, the Administrative Agent or any
Lender, whether now existing or hereafter arising and whether written or oral,
are hereby expressly limited so that in no contingency or event whatsoever,
whether by reason of demand being made or otherwise, shall the amount contracted
for, charged, reserved or received by the Administrative Agent or any Lender for
the use, forbearance or detention of the money to be loaned under this Agreement
or otherwise or for the payment or performance of any covenant or obligation
contained herein or in any other Credit Document exceed the Highest Lawful Rate.
If, as a result of any circumstances whatsoever, fulfillment by the Borrower or
any of its Subsidiaries of any provision hereof or of

 



--------------------------------------------------------------------------------



 



page 65

any of such documents, at the time performance of such provision shall be due,
shall involve transcending the limit of validity prescribed by applicable usury
law or result in the Administrative Agent or any Lender having or being deemed
to have contracted for, charged, reserved or received interest (or amounts
deemed to be interest) in excess of the maximum lawful rate or amount of
interest allowed by applicable law to be so contracted for, charged, reserved or
received by the Administrative Agent or such Lender, then, ipso facto, the
obligation to be fulfilled by the Borrower or any of its Subsidiaries, as
applicable, shall be reduced to the limit of such validity, and if, from any
such circumstance, the Administrative Agent or any Lender shall ever receive
interest or anything which might be deemed interest under applicable law which
would exceed the Highest Lawful Rate, such amount which would be excessive
interest shall be refunded to the Borrower or the applicable Subsidiary, as
applicable, or, to the extent (a) permitted by applicable law and (b) such
excessive interest does not exceed the unpaid principal balance of the Loans and
the amounts owing on other obligations of the Borrower or any of its
Subsidiaries, as applicable, to the Administrative Agent or any Lender under any
Credit Document, applied to the reduction of the principal amount owing on
account of the Loans or the amounts owing on other obligations of the Borrower
or any of its Subsidiaries, as applicable, to the Administrative Agent or any
Lender under any Credit Document and not to the payment of interest. All sums
paid or agreed to be paid to the Administrative Agent or any Lender for the use,
forbearance, or detention of the indebtedness of the Borrower or any of its
Subsidiaries, as applicable, to the Administrative Agent or any Lender shall, to
the extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full term of such indebtedness until payment in full of
the principal thereof (including the period of any renewal or extension thereof)
so that the interest on account of such indebtedness shall not exceed the
Highest Lawful Rate. The terms and provisions of this Section shall control and
supersede every other provision hereof and of all other agreements between the
Borrower or any of its Subsidiaries and the Administrative Agent and the
Lenders.

     SECTION 9.13. Inapplicability of Chapter 346 et seq. The Borrower, the
Administrative Agent and the Lenders hereby agree that the provisions of
Chapter 346 of the Texas Finance Code, which replaced Tex. Rev. Civ. Stat. Ann.
art. 5069-15.01 et seq. (Vernon 1987) (regulating certain revolving credit loans
and revolving tri-party accounts), shall not apply to this Agreement or any of
the other Credit Documents.

     SECTION 9.14. Waiver of Consumer Rights THE BORROWER HEREBY WAIVES ITS
RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT, SECTION
17.41 ET. SEQ. BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL
RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF ITS OWN
SELECTION, THE BORROWER VOLUNTARILY CONSENTS TO THIS WAIVER. THE BORROWER
EXPRESSLY WARRANTS AND REPRESENTS THAT IT (a) IS NOT IN A SIGNIFICANTLY
DISPARATE BARGAINING POSITION RELATIVE TO THE ADMINISTRATIVE AGENT AND THE
LENDERS, AND (b) HAS BEEN REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

     SECTION 9.15. Co-Syndication Agents and Documentation Agent. The Lenders
identified in this Agreement as “Co-Syndication Agents” and “Documentation
Agent”, respectively, have no right, power, obligation, liability,
responsibility or duty under this

 



--------------------------------------------------------------------------------



 



page 66

Agreement other than those applicable to all Lenders as such. Without limitation
of the foregoing, the Lenders so identified as “Co-Syndication Agents” and
“Documentation Agent”, respectively, shall not have and shall not be deemed to
have any fiduciary relationship with any Lender. Each Lender acknowledges that
it has not relied, and will not rely, on the Lenders so identified as
“Co-Syndication Agents” and “Documentation Agent”, respectively, in taking or
not taking action hereunder.

     SECTION 9.16. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

     SECTION 9.17. FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Remainder of this page blank; signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            PEROT SYSTEMS CORPORATION,
as Borrower
      By:           Name:           Title:        

                  By:           Name:           Title:        

            JPMORGAN CHASE BANK, N.A., as
Administrative Agent as Issuing Bank and as a
Lender
      By:           Name:           Title:        

            KEYBANK NATIONAL ASSOCIATION, as
Co-Syndication Agent and as a Lender
      By:           Name:           Title:        

                  By:           Name:           Title:        

                  By:           Name:           Title:        

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Co-Syndication Agent and
as a Lender
      By:           Name:           Title:        

            WELLS FARGO BANK, N.A., as
Co-Syndication Agent and as a Lender
      By:           Name:           Title:        

            WACHOVIA BANK, N.A., as Documentation
Agent and as a Lender
      By:           Name:           Title:        

            COMERICA BANK, as a Lender
      By:           Name:           Title:        

            SOUTHWEST BANK OF TEXAS, N.A.,
as a Lender
      By:           Name:           Title:        

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF TEXAS, N.A., as a Lender
      By:           Name:           Title:        

            THE BANK OF TOKYO-MITSUBISHI, LTD.,
as a Lender
      By:           Name:           Title:        

                  By:           Name:           Title:        

 

            BANK HAPOALIM B.M., as a Lender
      By:           Name:           Title:        

                  By:           Name:           Title:        

            MIZUHO CORPORATE BANK, LTD,
as a Lender
      By:           Name:           Title:        

Signature Page to Credit Agreement

 